 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                              Case No.: 2:17-cv-01635-JAD-CWH
 4 Grace Albanese,
 5                      Plaintiff
                                                                  Order Adopting Report and
 6 v.                                                                 Recommendation
 7 Federal Bureau of Investigations,                                     [ECF Nos. 8, 10]
 8                      Defendant
 9
10
11            Grace Albanese is a frequent filer in this district and has been declared a vexatious
                                                                    1
12 litigant for her frivolous, fantastical, and delusional lawsuits. This action is no exception.
13 Albanese initiated it with a single-page document in which she alleges that she is being stalked
14 and surveilled in her apartment, and the Federal Bureau of Investigations knows about this crime
                                        2
15 but refuses to do anything about it.
16            Magistrate Judge Hoffman screened that complaint, dismissed it as insufficient, and—
                                                                 3
17 with detailed instructions—gave Albanese a chance to amend it. She did, and he screened that
18 amended complaint. And because Albanese’s amended complaint is similarly based on
                                                              4


19 fantastic and delusional scenarios, Magistrate Judge Hoffman recommends that I dismiss this
                                                   5
20 case with prejudice as delusional and frivolous. Albanese objects to that recommendation, but
21
22
     1
23       See 2:17-cv-1600-JAD-VCF, ECF No. 7 (order).
24   2
         ECF No. 1-1.
25   3
         ECF No. 5.
26   4
         ECF No. 7.
27
     5
         ECF No. 8.
28
                                                       1
 1 she offers nothing more than a reiteration of her original allegations. So, after a de novo review,6
 2 I find that Albanese’s allegations describe fantastic and delusional scenarios and do not state a
 3 claim upon which relief can be granted.7
 4            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 5 Recommendation [ECF No. 8] is ADOPTED in its entirety, and Albanese’s objections [ECF
 6 No. 10] are OVERRULED.
 7            IT IS FURTHER ORDERED that this action is DISMISSED with prejudice as delusional
 8 and frivolous. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE
 9 THIS CASE.
10            Dated: February 5, 2019
11
                                                             _________________________________
                                                                          _____
                                                                              _ _______ _ ________
12                                                           U.S. District Judge
                                                                           Juuddgge JJennifer
                                                                                      enniffeerr A.
                                                                                                 A. Dorsey
                                                                                                    D
13
14
15
16
17
18
19
20
21
22
23
24
25
26   6
         See LR IB 3-2(b); 28 U.S.C. § 636(b)(1)(B).
27
     7
         Neitzke v. Williams, 490 U.S. 319, 327–28 (1989).
28
                                                       2
